Opinion issued May
17, 2012.




 

 
 
 
 





 




 
     
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00881-CV
____________
 
ETC NGL TRANSPORT, LLC, Appellant
 
V.
 
OCCIDENTAL CHEMICAL CORPORATION, Appellee
 
 
 

On Appeal from the 189th District Court 
Harris County, Texas
Trial Court Cause No. 2011-30775
 
 
 

MEMORANDUM
OPINION
          The parties
have filed an “Agreed Motion to Set Aside Trial Court Order.” They represent
that they have reached an agreement to settle this matter and request that we
set aside an order of the trial court without regard to the merits and remand the
case to the trial court for rendition of an order in accordance with the
parties’ agreement.  See Tex. R. App. P. 42.1(a)(2)(B).

Accordingly, we grant the motion, set
aside the trial court’s order of September 22, 2011 without regard to the
merits, and remand this cause to the trial court for rendition of an order in
accordance with the parties’ agreement.  See
id.  
We dismiss any other pending motions
as moot.  We direct the Clerk to issue the
mandate within 10 days of the date of this opinion.  See Tex.
R. App. P. 18.1.
                                                PER CURIAM
 
Panel consists of Chief
Justice Radack and Justices Jennings and Keyes.